LEVINE, J.
Epitomized Opinion.
Ernest McKinney was an employee of the Garbage Dept, of Cleveland, and came to his death as a result of being attacked by a mob of striking employees of the garbage department. Jones, the administrator, alleged in Cuyahoga Common Pleas that the strike had begun July 4, 1922, and from that date until July 20, 1922, persistent, continuous and concerted attacks had been made upon employees of that department, by striking employees. It was claimed by Jones that McKinney, while working on a truck, was struck with a stone by one of the mob, said mob intending to lynch McKinney. Jones further alleged that said mob attacks had continued without any action being taken by the Cuyahoga county board of commissioners. Judgment was rendered against Jones.
On prosecution of error, Jones claimed that the lower court in sustaining an objection to the introduction of any evidence, held in effect, that the petition did not state a cause of action. The Commissioners questioned the power of the trial court to make a nunc pro tune entry on Nov. 8, 1923, as to supersede and correct the one made on Dec. 7, 1922. The court of Appeals held:
1. The lower court is presumed to have acted in exercise of sound discretion and in pursuance of justice in making the correction of the entry.
2. The trial court- in holding that Jones must prove a specific intention on part of the mob to lynch a specific person would be to nullify the Lynch Law in all eases except those of criminals taken from legal custody.
Judgment of the Common Pleas is reversed and case remanded.